SPEAR, J.,
concurring. I concur in the result reached by the majority because I agree that the allegations of the complaint and the prayer for relief are sufficient to support the trial court’s judgment awarding damages. I write separately because the issue of whether the mechanic’s lien secured the debt for work performed after the lien was filed was not before us.
The appeal raises only one issue: “Did the court err in awarding $87,441.42 in damages to plaintiff for posthen work when the complaint sounded only in foreclosure of a mechanics lien and when the case was tried solely on that theory?” In disposing of this issue, there is no need to address the mechanic’s lien at all. The $315,164 debt that the lien secured was separately stated in the judgment, and it did not include the $87,441.42 that was awarded as damages. The court rendered a judgment foreclosing the mechanic’s lien and rendered a separate *550award of damages. The defendant Patrick R. Pacelli complains only of the latter. Having disposed of that issue on the ground that the plaintiffs claim for damages for work performed after the lien was filed was raised sufficiently in the pleadings, we need not decide whether the mechanic’s lien secured the debt for work performed after is was filed.